DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al., (U.S. Patent number 9497071 in view of Li et al., (U.S. Patent number 11044533).
Regarding claim 1, Gates disclose a method for identifying a root cause of an anomaly in operation of one or more machines, the method comprising: obtaining sensor data from a set of sensors associated with the one or more machines (Fig. 1, Fig. 2, col. 8, lines 18-23, a root cause identification tool may aggregate data from a plurality of information technology management software tools that monitor different layers of the IT infrastructure); converting the sensor data into a set of sensor states (col. 10, lines 38-47); building an optimal Directed Acyclic Graph (DAG) for the set of sensors based on the set of sensor states to model causal dependency (col. 10, lines 48-53, 65 to col. 11, lines 1-22, the graph may comprise a directed acyclic graph). He does not explicitly disclose, determining, by using the DAG, a probability of an anomaly state of a target sensor based on a state of a direct neighbor sensor, and determining a root cause of the anomaly state associated with the target  sensor by back-tracking the anomaly state in the DAG. He disclose (col. 11, lines 14-21) that the structure of the failure graph and the 
Regarding claim 2, Li disclose, wherein converting the sensor data into a set of sensor states comprises: applying a data pre-processing technique to the sensor data to time align the sensor data with a unified global reference time, wherein the unified global reference time includes a set of time intervals; and applying a data summarization technique to the pre-processed sensor data (col. 10, lines 32-44).
Regarding claim 3, Li disclose, wherein applying the data pre- processing technique further comprises: applying data interpolation techniques to the time aligned sensor data to replace missing sensor data samples (col. 11, lines 37-43). 
Regarding claim 7, Li disclose, wherein the set of sensor states are obtained by using a K-means algorithm (col. 8, lines 17-27). 
Regarding claim 8, Gates disclose, wherein the DAG for the set of sensors comprises: a set of nodes, wherein each node in the graph represents a sensor in a set of sensor clusters, and a set of directed edges, wherein each directed edge in the set of edges represents a casual dependency between two nodes in the graph (col. 11, lines 6-16). 
Regarding claim 9, Gates disclose an apparatus for identifying a root cause of an anomaly in operation of one or more machines, comprising: one or more processors, a set of sensors embedded in the one or more machines, and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: obtain sensor data from a set of sensors associated with the one or more machines (Fig. 1, Fig. 2, col. 8, lines 18-23, a root cause identification tool may aggregate data from a plurality of information technology management software tools that monitor different layers of the IT infrastructure); convert the sensor data into a set of sensor states (col. 10, lines 38-47); build an optimal Directed Acyclic Graph (DAG) for the set of sensors based on the set of sensor states to model causal dependency (col. 10, lines 48-53, 65 to col. 11, lines 1-22, the graph may comprise a directed acyclic graph). He does not explicitly disclose, determine, by using the DAG, a probability of an anomaly state of a target sensor based on a state of a direct neighbor sensor, and determine a root cause of the anomaly state associated with the target sensor by back-tracking the anomaly state in the DAG. He disclose (col. 11, lines 14-21) that the structure of the failure graph and the assigned probabilities may be learned from the aggregated data over time. Li disclose (col. 9, lines 38-45) anomaly detection using the Hidden Markov model (HMM), Bayesian method for modeling time series. HMM may be used to detect anomalies in metrics time series. HMM may be used to determine the probability that an anomaly is happening with a particular group of sessions at any point in time. It would have been obvious to a person of ordinary skill in the art before the effective filing 
Regarding claim 10, Li disclose, wherein converting the sensor 2 data into a set of sensor states comprises: applying a data pre-processing technique to the sensor data to time align 4 the sensor data with a unified global reference time, wherein the unified global 5 reference time includes a set of time intervals, and applying a data summarization technique to the pre-processed sensor data (col. 10, lines 32-44). 
Regarding claim 11, Li disclose, wherein applying the data pre-processing technique further comprises: applying data interpolation techniques to the time aligned sensor data to replace missing sensor data samples (col. 11, lines 37-43).
Regarding claim 15, Li disclose, wherein the set of sensor states are obtained by using a K-means algorithm (col. 8, lines 17-27).
Regarding claim 16, Gates disclose, wherein the DAG for the set of sensors comprises: a set of nodes, wherein each node in the graph represents a sensor in a set of sensor clusters, and a set of directed edges, wherein each directed edge in the set of edges represents a casual dependency between two nodes in the graph (col. 11, lines 6-16). 
 Regarding claim 17, Gates disclose a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method 
Regarding claim 18, Li disclose, wherein converting the sensor data into a set of sensor states comprises: applying a data pre-processing technique to the sensor data to time align the sensor data with a unified global reference time, wherein the unified global reference time includes a set of time intervals; and applying a data summarization technique to the pre-processed sensor data (col. 10, lines 32-44).
Allowable Subject Matter
Claims 4-6, 12-14, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2012/0005532 to Li et al., relates to a method and apparatus for determining problems have occurred with a complex system and for identifying for each problem, sequences of causes and effects called a fault cause path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114